Exhibit 10.16 May 2, 2005 Surge Components, Inc. 95 East Jefryn Blvd. Deer Park, NY 11729 Gentlemen: Reference is made to the Financing Agreement entered into between us dated July 2, 2002, as amended and/or supplemented (the "Financing Agreement"). This will confirm that, effective May 1, 2005, the Financing Agreement is hereby amended as follows: The following is added as the last sentence of Section 3.1: "Notwithstanding the foregoing, Borrower agrees to pay to Lender each month interest (computed on the basis of the actual number of days elapsed over a year of 360 days) on the amount of Over-advance, if any, in the Loan Account during the preceding month, at a rate of three percent (3%) per annum in excess of the Effective Rate. Except as hereinabove specifically set forth, the Financing Agreement shall continue unmodified. Very truly yours, ROSENTHAL & ROSENTHAL, INC. By: /s/ AGREED: James J. Occhiogrosso Senior Vice President SURGE COMPONENTS INC. /s/ Name Title
